POLEN, J.
We affirm as to all issues raised by the husband in these consolidated, non-final appeals, finding no abuse of discretion in the trial court’s orders awarding the wife an additional $100,000 in temporary attorney’s fees and costs, and holding the husband in contempt for nonpayment of those fees, and nonpayment of a monthly temporary alimony award. Having so ruled, we take this opportunity to join the trial court in its observation that the extent and legal costs of the litigation being generated in this seven-month marriage is “ridiculous.” (Trial court orders of May 21, 1999 and August 2,1999.)1
Finally, we add that by our affirmance today, we do not imply that the trial court’s finding of jurisdiction to entertain these matters is dispositive of the pending issues of the husband’s prayer for annulment and his allegation the marriage is void because the wife did not have a valid Peruvian divorce from her prior husband at the time she entered this marriage. Those issues had not yet been resolved by the trial court at the time it entered the orders herein appealed, and we may not consider subsequent events in the trial court as to any effect they might have on these rulings.
STONE and KLEIN, JJ., concur.

. While we recognize the issue of the validity of the marriage and the wife's alleged Peruvian divorce have added to the complexity of this litigation, we are of the view that the litigiousness of the husband has added greatly to the cost.